Matter of Rooney v Rahman (2015 NY Slip Op 07848)





Matter of Rooney v Rahman


2015 NY Slip Op 07848


Decided on October 28, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 28, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
JOHN M. LEVENTHAL
COLLEEN D. DUFFY
BETSY BARROS, JJ.


2014-01592
 (Docket Nos. F-6361-12/13B, F-6361-12/13C )

[*1]In the Matter of Adalgisa Rooney, respondent,
vAftabur Rahman, appellant.


Aftabur Rahman, Hollis, N.Y., appellant pro se.

DECISION & ORDER
Appeal from an order of the Family Court, Orange County (Gladys E. Braxton, S.M.), dated August 9, 2013. The order, insofar as appealed from, after a hearing, fixed the amount of child support arrears due to the mother from the father at $24,471.
ORDERED that the appeal is dismissed, without costs or disbursements.
The appeal from the order of the Support Magistrate must be dismissed. The issues raised by the father on this appeal are not reviewable, as his objections to the Support Magistrate's order were denied as untimely by the Family Court (see Matter of Odunbaku v Odunbaku, 131 AD3d 617, 618; Matter of Stodolski v Cotroneo, 84 AD3d 1251).
MASTRO, J.P., LEVENTHAL, DUFFY and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court